Ellis, J.,
dissenting.
I am unable to concur in the judgment and opinion of the court. The evidence relied upon by the State for the conviction of the defendants was entirely circumstantial. On the 7th day of October, 1914, the body of a negro named Eunie Johnson was found in a branch about four miles south from where he lived, and about one and a half miles north of the town of Blountstown. There were several mortal wounds, some gunshot and some knife wounds upon the body. He had been dead several hours when found. The body appeared to have been mutilated by the amputation of one finger and the upper part of an ear. Eunie Johnson lived about a quarter of a mile east of the road leading from Blountstown to Marianna at a point about six miles north of Blountstown. Joe Frazier, another negro, lived about the same distance from Blountstown, and about the same distance from the road on the west side. On Tuesday night, October 6th, about *406eight o’clock, a white man went- to the house of Eunie Johnson, represented himself as an officer, and stated that he had a warrant for the negro. Johnson went away with this unknown white man in the direction of the public ■road, and was not seen alive again. The white man who called for Johnson had a gun. The wife of Johnson was :at home at the time, and saw the man. She said that the man was not the defendant Ben McDaniel, and that he did not look like either B. M. Franklin or Math Davis, although she could not say it was neither one of them.
.. About that hour of the night the three defendants were seen on the public road with a Ford automobile at a point between the houses of Johnson and Frazier. Two of them that night went to Frazier’s house and one of them killed a dog there. Their actions that night on the public high: way and in that neighborhood were very suspicious. In this neighborhood and near the public road and between the homes of Johnson about a quarter of a mile east of the road, and Frazier’s about a quarter of a mile west of the road, are the houses occupied by George-Hansford and W. C. Pelt to the east and Lewis Hardwick to the west. From this point several miles south and about two. miles from Blountstown the road forks, .one arm leading abruptly to the east into a swamp, and crosses the branch in which the body of Johnson was found Wednesday, October 7th; the other arm of the road continues in a southerly direction to Blountstown. The track of a Ford automobile was discovered in the road leading eastward into the swamp and .up to .the- branch in wbiich about two hundred yards above that point the body of Johnson was found. In this road about the point where it crossed the branch, the automobile had .turned around, there were •signs of a struggle, and where a Are ha.d been built; from *407this point there were signs of where a body had been dragged northward about two hundred yards to the point where the body of Johnson was found. One of the men, Ben McDaniel, on Tuesday night had a gun with him, but whether it was a double barrel or single barrel gun, is not known. When one of the witnesses went to Ben McDaniel’s house after the body of Johnson was found, he saw two guns, each gun showed signs of having been discharged since it was last cleaned. Math Davis undertook to establish an alibi and failed. The jury evidently believing that he was one of the party of three in the automobile Tuesday night in the neighborhhood where Johnson, Frazier, Pelt, Hansford and Hardwick lived. That one of the party after the visit to Frazier’s house and the killing of the dog there, went to the house occupied by Johnson, represented himself as a deputy sheriff with a warrant for Johnson, took him away from home to the automobile where the other two were waiting, and carried him into the direction of Blountstown until they arrived at the forks of the road and then carried him to the branch which crossed the east fork of the main road and murdered him, concealed his body in the stream about two hundred yards above where the car stopped, is a theory entirely consistent with the evidence. The defendants could have perpetrated this outrage, but the question for the jury to have determined before they were authorized to convict, was the following: was the evidence inconsistent with any other reasonable hypothesis? The law as applied to circumstantial evidence, where that character of evidence is relied upon by the State for conviction is as follows: “A well connected train of circumstances is as conclusive of the existence of a fact as is the greatest array of positive evidence” (Whitfield v. State, 25 Fla. 289, 5 South. Rep. 805) ; “but the value of this kind of evi*408deuce consists in the conclusive nature and tendency of the circumstances relied upon to establish any controverted fact. They must not only be consistent with guilt, but must be inconsistent with innocence.” Whetston v. State, 31 Fla. 240, 12 South. Rep. 661; Kennedy v. State, 31 Fla. 428, 12 South. Rep. 858; Grantling v. State, 40 Fla. 237, 23 South. Rep. 857; 17 Cyc. 817; 12 Cyc. 488. The circumstances must-not only agree and be consistent with the theory of the guilt of the accused, but they must be inconsistent with the hypothesis that he is innocent, and with every other reasonable hypothesis except that of guilt. See Bryant v. State, 116 Ala. 445, 23 South. Rep. 40; People v. Ward, 105 Cal. 335, 38 Pac. Rep. 945; Coleman v. State, 26 Fla. 61, 7 South. Rep. 367; Andrews v. State, 116 Ga. 83, 42 S. E. Rep. 476; Carlton v. People, 150 Ill. 181, 37 N. E. Rep. 244; Wantland v. State, 145 Ind. 38, 43 N. E. Rep. 931; People v. Aiken, 66 Mich. 460, 33 N. W. Rep. 821; Webb v. State, 73 Miss. 456, 19 South. Rep. 238; Territory v. Rehberg, 6 Mont. 467, 13 Pac. Rep. 132; Smith v. State, 61 Neb. 296, 85 N. W. Rep. 49; Buel v. State, 104 Wis. 132, 80 N. W. Rep. 78; King v. State, 120 Ala. 329, 25 South. Rep. 178; Kennedy v. State, 31 Fla. 428, 12 South Rep. 858; 1 Greenleaf on Evidence (16th ed.) sections 11-12.
In this record there is no fact or circumstance which connects the defendants or either one of them with the disappearance of Eunie Johnson. There is nothing to show that they -went out that night to see Johnson, nor that they expected to see him, nor that they actually saw him. The tracks which the witness Green measured at the place where the crime was supposed to have been committed was not shown to correspond with the track of either one of -the defendants, the witness was willing to swear and *409did so testify that it was the “same track” that he measured at McDaniel’s, place, but he could not swear that it was the same track as the one which McDaniel showed him as being McDaniel’s track; nor did lie know that the measurement “would compare” with Ben McDaniel’s track. The two tracks were the tracks of about a number eight shoe. There was nothing peculiar about the tracks except they were wide at the ball of the foot and narrow at the toe. This evidence was not sufficient to show that Ben McDaniel made the two tracks. The description of ihose tracks by the witness Green showed them to be such tracks as would be made by one wearing a shoe of a size and shape which is in very common use.
The testimony of Mr. Barber as to the sale of Gasoline to McDaniel for use by Stubbs Franklin and about McDaniel’s going up the road, and that of Mr. Collins as to the statement by Ben McDaniel that he and Franklin were going up the road to serve a summons on a negro, tend to identify these men as two of the men who had the automobile in the Pelt-Hardwick neighborhood. The evidence of Middlebrooks established the presence of two of the men, Franklin and McDaniel, at the house of Frazier, that evidence was not inconsistent with the story of Franklin, who said that he and McDaniel went to Frazier’s house because McDaniel had an appointment with Frazier who had promised to “put him next to a negro up there by the name of Charlie Smith.” There was nothing to show that McDaniel did not have a warrant for the man Smith. When Alexander and his wife returned from delivering the dog at McDaniel’s house, he saw an automobile standing outside the road ten or fifteen steps from Mr. Hardwick’s fence, it looked like the car he had seen earlier that night near the same place in which were the *410three defendants, but he was not able to swear that it was the same car; nor did his wife swear that it was the same car. It looked like the car, however, that was owned by Franklin and exhibited at the trial as evidence. The jury believed that it was Franklin’s car probably, but does the fact that it was his car connect him or its occupants in any way with Johnson’s disappearance? John Parish, Sr., was at McDaniel’s house Tuesday night when McDaniel came in and a few minutes afterwards left the house in a car going up the road. Parish then went home and retired; he afterwards heard two cars come “back down the road,” one of these cars was probably Franklin’s; Who were the occupants of the other car? Is it more likely from the evidence that Johnson was in Frank lin’s car than that he was in the unknown car ? The two cars which Parish heard coming “back down the road” must have passed after nine o’clock according to the testimony of Coxwell, who left Mr. Pelt’s about nine o’clock, and who heard a car go up the road, but none came back before he left Pelt’s house. The gun wads found at the place where Johnson was supposed to have been killed were used in a twelve gauge gun, and the two guns found by Mr. Green at Ben McDaniel’s house were of twelve gauge, but is not a twelve gauge a very common sized bore for a shot gun?
I think the evidence was insufficient to sustain the verdict. It fails wholly to connect the three defendants, or any one of them, with the disappearance of Johnson; it brings them no nearer to Johnson’s house than the public road which was one of the main thoroughfares of the county and a quarter of a mile from his house; it shows no motive for the commission of the crime; nor is any connection shown between the tracks of the automobile *411at the place where the crime was supposed to have been committed and the automobile used by the three defendants that night, except that they were the tracks of a Ford car, and Franklin’s machine was a Ford. But it would not be very far wrong to say that the track of a Ford machine in thesg days on the public highway and in even obscure neighborhood roads is almost as common as that of a one horse wagon. The tracks of the car’s wheels in the swamp road were shown to be 30x3 in front and 30x3 1-2 on the rear wheels, the size of the tires on Franklin’s car is not shown, the statement of Franklin before he was arrested that he expected to be arrested, was a very damaging one to make, but it was not a confession. The circumstances in my judgment point with very grave suspicion towards the defendants, but it cannot be said that they “exclude very reasonable theory but that of the defendant’s guilt.” The circumstances are suspicions, but suspicious circumstances alone are not sufficient to warrant conviction. Wills’ Circumstantial Evidence, p. 82.
Suppose the tires on Franklin’s car were not 30x3 in front and 30x3 1-2 on the rear wheels, then here would be a fact wholly inconsistent with the theory of guilt in this case. Are we to presume that the tires were of that size in aid of conviction? Did the jury so presume the existence of such fact? Without the existence of this fact established to a moral certainty not invoked by presumption against the defendants the chain of circumstances was broken and incomplete. The circumstances all taken together must be of a conclusive nature and tendency, leading on the whole to a satisfactory conclusion and producing in effect a reasonable and moral certainty that the accused and no one else committed the offense charged. It is not sufficient that the facts create a strong proba*412bility, if therefore assuming all the facts to be true which this evidence tends to establish they may be accounted for on any theory which does not include the guilt of the defendants, the proof fails to make out the charge. Wills Circumstantial Evidence, p. 262. The evidence may be sufficient to establish a moral probability of the guilt of the defendants, but it is not sufficient to establish conviction to a moral certainty.